Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-8, 10-19, and 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes(USPGPUB 2002/0105438) in view of Schofield(USPat 6,498,620), Madau(USPGPUB 2004/0233051) and Lewellen(USPGPUB 2003/0137586).
  -- In considering claim 1, the claimed subject matter that is met by 
	1) the car having left and right sides is met by the vehicle(100) which is referred to as a car, and having left and right sides(see: Forbes, sec[0059]);
	2) the first light emitter coupled to the left side of the car is met by the left light(116), which shines light so that the camera may better pick up white lines(108)(see: Forbes, sec[0044, lines 1-5]); 
	3) the second light emitter coupled to the right side of the car is met by the right should light(112)(see: Forbes, sec[0042, lines 1-3]);
	4) the first camera coupled to the left side of the car, the first camera configured to generate a first image is met by the left side camera(104)(see: Forbes, sec[0044]); 
	5) the second camera coupled to the right side of the car, the second camera configured to generate a second image is met by the right side camera(102)(see: Forbes, sec[0042]); 
	6) the processing unit configured to receive the first image from the first camera and to process the first image, wherein the processing unit is also configured to receive the second image from the second camera and to process the second image is met by the CPU(402) receiving camera signal inputs(401)(see: Forbes, sec[0052]).
	- Forbes does not teach:
	1) an entirety of the first camera is lower than an elevation of a bottom side of a side window of the car; 
	2) the processing unit is configured to process the first image from the first camera, and/or the second image from the second camera in relation to a lane-change maneuver being performed by the car; 
	3) the processing unit that is configured to receive and process the first and second images respectively from the first and second cameras, is also configured to cause an activation of the first light emitter and to cause an activation of the second light emitter.
	With regards to the claimed an entirety of the first camera having an elevation that is lower than an elevation of a bottom edge of a windshield of the car, although placement of the first camera lower than an elevation of a bottom edge of a windshield of the car is not specifically recited by Forbes, Forbes does show an embodiment that implies of placement of the camera below the windshield as seen in figure 2 of the drawings(see: Forbes, figure 2, sec[0046]).  As well, Forbes clearly suggests that the cameras may be mounted at any convenient location for looking down at the roadway, such as on the body of the vehicle, or in the side view mirror attachments or housing which are located on the doors or side of the vehicle(see: Forbes, sec[0038]).
	In related art, Schoefield et al(Schofield teaches a multi camera vision system for a vehicle, which includes first and second image capture devices(14), that define an axis, in relation to each other on the left and right sides of the vehicle, and located at an elevation that is lower than a lower wedge of the windshield of the vehicle, and as well, the first image generated by the first camera has an image of an environment that is behind an imaginary vertical plane intersecting the axis defined by the first camera and the second camera, as seen in figure 1 by the field of view(22) captured by the first camera(14)(see: Schofield, figure 1, column 6, lines 11-24).
	Since the concept of first and second cameras being placed so as to define axis, and as well, below a bottom edge of a car windshield is well known, as taught by Schofield, it would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cameras(14) of Schofield, into the system of Forbes, since this would have provided a means of enhancing the images recorded by the cameras of Forbes, by capturing a field of view that would have allowed a greater perception of the surrounding environment of the vehicle.
	With regards to the processing unit configured to deactivate the first turn signal light emitter or second turn signal light after the lane change maneuver is performed, although not specifically taught by Forbes, use of systems which teach light emitters, comprising turn signals and processing unit that deactivates the light emitters after a lane change maneuver is performed is well known.  
	In related art, Madau teaches a lane based automatic turn signal deactivation system, which includes a lane detection warning device system, which includes a lane detection warning device(LDWD(10)), which monitors lane position of a vehicle, and provides commands to a turn signal module so as to indicate deactivation of turn signal indicator(16) for the vehicle wherein a turn signal module(14) provides commands to turn off turn signal indicators(16), once it is determined that the driver has successfully completed a lane change maneuver(see: Madau, sec[0017]).  Madau teaches that the turn signal module activates right or left turn signal lamps(see: Madau, sec[0016]).
	Since the use of processors which deactivate light emitters in the form of left and right turn signal indicators is well known, as taught by Madau, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed subject matter to incorporate the turn signal indicators(16), including right and left light emitters, and as well, the lane detection waring device(LDWD(10)) of Madau, into the system of Forbes, since this would have provided a means of relieving the need for an operator of the vehicle to deactivate turn signals, and thereby allow the operator to maintain focus on other aspects of operating the vehicle.
	With regards to the processing unit that is configured to receive and process the first and second images respectively from the first and second cameras, is also configured to cause an activation of the first light emitter and to cause an activation of the second light emitter, although not taught by Forbes, use of systems which utilize processors that control light emitters and cameras is well known.  In related art, Lewellen teaches a vehicle video switching system(600), wherein a processor in the form of controller(610) is coupled to multiple vehicle cameras and as well, right and left turn signals so as to control bother cameras and turn signals when activated(see: Lewellen, sec[0021]).
	Since the use of a processor which receives images from cameras and causing activation of the light emitters is well known, as taught by Lewellen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed subject matter to incorporate the controller(610) of Lewellen, into the system of Forbes, since this would have provided an efficient means of controlling the video cameras and turn signals in the vehicle indication system.
  -- With regards to claim 2,
	1) the first camera is configured to view a first surrounding outside the left side of the car, and wherein the second camera is configured to view a second surrounding outside the right side of the car is met by the cameras(102,104) being configured to view respective left and right sides of the area surrounding the vehicle as seen in figure 1 of Forbes.
  -- With regards to claim 3,
	1) the first camera has a viewing direction that is perpendicular to a longitudinal axis of the car is met by the field of view of the cameras(14) which is substantially perpendicular to the longitudinal axis of the vehicle as seen in figure 1.
  -- With regards to claim 4, 
	1) the first camera has a viewing direction forming an acute angle with respect to a longitudinal axis of the car is met by the field of view(22) of the cameras of Schofield having acute angles with respect to a longitudinal axis of the vehicle, as seen in figure 1 of Schofield.
  -- With regards to claim 5,
	1) the first camera and the second camera are located closer to a front end of the car than a back end of the car is met by the cameras(14) of Schofield being placed closer to a front end of the vehicle, as seen in figure 1, upon incorporation of the cameras of Schofield into Forbes, as discussed in claim 1 above.
  -- With regards to claim 6,
	1) the first camera and the second camera are located between the front end of the car and a plane that is perpendicular to a longitudinal axis of the car and that extends through a center of the car is met by the cameras of Schofield, being located between the front end of the vehicle, and a plane that is perpendicular to a longitudinal axis of the car and that extends through a center of the car, as seen in figure 1 of Schofield.
  -- With regards to claim 7, 
	1) the first camera being configured to generate the first image during the lane-change maneuver being performed by the car is met by the right(102) and left(104) cameras of Forbes, which pick up video signals from lines of traveling and passing lanes, and cause recording by a black box, wherein any variance, drifting, serving of the vehicle in the lane is detected by the cameras(see: Forbes, sec[0047]).
   -- With regards to claim 8,
	1) the processing unit is configured to process the first image to monitor an environment outside the left side of the car during the lane- change maneuver is met by the left camera(104) picking up video signals, and delivering the video signals to the black box to be recorded(see: Forbes, sec[0047]); and wherein the CPU(402) of the black box(300) receives the video signals, and computes road lines to determine vehicle lane observances(see: Forbes, sec[0052]).
  -- With regards to claim 10,
	1) the processing unit is configured to generate a deactivation signal to automatically turn off the first light emitter is met by Madau as incorporated into Forbes, as discussed in claim 1 above, wherein Madau teaches a lane based automatic turn signal deactivation system, which includes a lane detection warning device(LDWD(10))< which monitors lane position of a vehicle, and provides commands to a turn signal module so as to indicate deactivation of turn signal indicator(16) for the vehicle wherein a turn signal module(14) provides commands to turn off turn signal indicators(16), once it is determined that the driver has successfully completed a lane change maneuver(see: Madau, sec[0017]).
  -- With regards to claim 11,
	1) The processing unit is configured to detect a vehicle outside the car is met by the black box recording data pertaining to the driver passing other vehicles, which inherently implies that detection of other vehicles by the box which records the data of the passing(see: Forbes, sec[0065]).  -- With regards to claim 12,
	1) the processing unit is configured to detect a lane boundary outside the car is met by the computer executing a program to derive centroids, and wherein the computer has software that computes road line profile centroid strings, so as to determine vehicle lane observance(see: Forbes, sec[0052]).
  -- Claim 13 recites essentially the same subject matter as that of claim 1.  Therefore, claim 13 is met by Forbes in view of Schofield and Madau for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 14 depends from claim 13, and recites essentially the same subject matter as that of claim 6.  Therefore, Claim 14 is met for the reasons as discussed with reference to the rejection of claim s 6 and 13 above.
  -- Claim 15 depends from claim 13, and recites essentially the same subject matter as that of claim 2.  Therefore, Claim 15 is met for the reasons as discussed with reference to the rejection of claims 2 and 13 above.
  -- Claim 16 depends from claim 13, and recites essentially the same subject matter as that of claim 3.  Therefore, Claim 16 is met for the reasons as discussed with reference to the rejection of claims 3 and 13 above.
  -- Claim 17 depends from claim 13, and recites essentially the same subject matter as that of claim 4.  Therefore, Claim 17 is met for the reasons as discussed with reference to the rejection of claims 4 and 13 above.
  -- Claim 18 depends from claim 13, and recites essentially the same subject matter as that of claim 7.  Therefore, Claim 18 is met for the reasons as discussed with reference to the rejection claims 7 and 13 above.
  -- Claim 19 depends from claim 18, and recites essentially the same subject matter as that of claim 8.  Therefore, Claim 19 is met for the reasons as discussed with reference to the rejection of claims 8 and 18 above.
  -- Claim 21 depends from claim 13, and recites essentially the same subject matter as that of claim 10.  Therefore, Claim 21 is met for the reasons as discussed with reference to the rejection of claims 10 and 13 above.
  -- Claim 22 depends from claim 13, and recites essentially the same subject matter as that of claim 11.  Therefore, Claim 22 is met for the reasons as discussed with reference to the rejection of claims 11 and 13 above.
  -- Claim 23 depends from claim 13, and recites essentially the same subject matter as that of claim 12.  Therefore, Claim 23 is met for the reasons as discussed with reference to the rejection of claims 12 and 13 above.
  -- Claim 24 depends from claim 13, and recites subject matter that was met as discussed in claim 1.  Therefore, Claim 24 is met for the reasons as discussed with reference to the rejection of claims 1 and 13 above(see: the CPU(302) which receives and processes camera signal inputs(401)(see: Forbes, sec[0052]).
Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forbes Schofield(USPat 6,498,620), Madau(USPGPUB 2004/0233051) and Lewellen(USPGPUB 2003/0137586), as applied to claim 1 above, and further in view of Moritz et al(USPat 8,195,387).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the processing unit is configured to generate an activation signal to automatically activate the first light emitter of the car.
	Although not specifically taught by Forbes in view of Schofield and Madau, use of systems which automatically illuminate light emitters of a vehicle, when vehicle movement is detected based on determining lane change is well known.  In related art, Moritz et al(Moritz) teaches a system for assisting a driver, wherein image sequences of a camera(20) are analyzed by a processor12), such that lane boundary markings are determined, in the event a vehicle branches off a lane or crosses traffic lanes(see: Moritz, column 2, lines 17-52).  Furthermore, Mortiz teaches that upon detecting of a vehicle crossing a line or taking a detected lane change or exit, the system illuminates a light in the region that the vehicle is turning off(see: Moritz, column 4, lines 47-57).
	Since Moritz teaches the concept of causing illumination of a particular area, based on driver intention such as exiting a lane or making a turn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera(20) and processor(12) of Moritz, into the system of Forbes, Schofield, and Madau, since this would have alleviated the need for driver intervention when making lane changes and causing light emitters to illuminate based on those intended changes.
  -- Claim 20 depends from claim 13, and recites essentially the same subject matter as that of claim 9.  Therefore, Claim 20 is met for the reasons as discussed with reference to the rejection of claims 9 and 13 above.
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection, and have been addressed in the art rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687